Citation Nr: 1039220	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-19 730	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1967.

This appeal to the Board of Veterans Appeals (Board) arises from 
a July 2008 rating action that denied a T/R.

In August 2010, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claim on appeal has not been accomplished.  

At the August 2010 Board hearing, the Veteran testified that his 
service-connected disabilities had worsened since the last VA 
examinations and rendered him unemployable.  Inasmuch as the 
degrees of severity of service-connected disabilities serve as 
the basis for an award of a T/R, the Board finds that claims for 
increased ratings for service-connected disabilities are 
inextricably-intertwined with the T/R claim, and must be 
adjudicated by the RO prior to an appellate decision on the T/R 
claim.  Thus, this case must be remanded to the RO for that 
action.  In adjudicating the increased rating claims, the RO 
should consider the propriety of scheduling VA examinations for 
the veteran's service-connected disabilities to determine their 
degrees of severity.

On remand, the RO should also obtain copies of all records of 
outpatient treatment and evaluation of the Veteran for his 
service-connected disabilities, i.e. a post-traumatic stress 
disorder (PTSD) with a major depressive disorder, diabetes 
mellitus (DM), and diabetic peripheral neuropathy of both upper 
and lower extremities at the Mountain Home, Tennessee VA Medical 
Center (VAMC) from February 2010 to the present time.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the T/R claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:
 
1.  The RO should obtain from the Mountain 
Home, Tennessee VAMC copies of all records 
of outpatient treatment and evaluation of 
the Veteran for PTSD with a major 
depressive disorder, DM, and diabetic 
peripheral neuropathy of both upper and 
lower extremities from February 2010 to the 
present time.  In requesting these records, 
the RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should be 
associated with the claims folder. 

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
(a) first adjudicate the inextricably-
intertwined matters of increased ratings 
for PTSD with a major depressive disorder, 
DM, and diabetic peripheral neuropathy of 
both upper and lower extremities, and (b) 
thereafter readjudicate the T/R claim on 
appeal in light of all service-connected 
disabilities, and pertinent evidence and 
legal authority.  In adjudicating the 
increased rating claims, the RO should 
consider the propriety of scheduling VA 
examinations for the veteran's service-
connected disabilities to determine their 
degrees of severity.



5.  If the benefit sought on appeal remains 
denied, the RO must furnish the Veteran and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

